 Case 1:16-cv-05949-SJB Document 49 Filed 01/18/19 Page 1 of 5 PageID #: 144




                                                              40 Broad Street, 7th Floor
                                                              New York, New York 10004
                                                              Telephone: (212) 943-9080
                                                              Michele A. Moreno Esq.
                                                              Associate
                                                              mmoreno@vandallp.com
January 14, 2019

VIA ECF
Honorable Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East, Courtroom 324N
Brooklyn, NY 11201

               Re:             Vago v. Luxury Tile and Painting LLC, et al.
                               Docket No. 16-cv-05949 (LDH) (SJB)

Dear Judge Bulsara:

        This firm is counsel to Plaintiff in the above-referenced wage-and-hour action. The parties
jointly submit their settlement of this action for approval by the Court as required by Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). A copy of the Settlement
Agreement (“Agreement”) is annexed hereto as Exhibit A. The parties consent to proceed before
Your Honor for all purposes, including for review of the settlement agreement and to conduct the
Cheeks hearing.

       On October 26, 2016, Plaintiff brought this action alleging violations of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 207; New York Labor Law §§ 650 et seq., 633, and 193
(“NYLL”); and 12 New York Codes, Rules and Regulations (“NYCRR”) § 146-2.2, to recover
unpaid overtime compensation, and damages for unlawful wage deductions, owed to him by
Luxury Tile and Painting LLC, Jozsef Geroczi and Viktor Geroczi (collectively “Defendants”).
Defendants likewise alleged counterclaims for faithless servant and unjust enrichment.

        As a result of a good faith effort between experienced counsel to negotiate a settlement of
Plaintiff’s claims under the Fair Labor Standards Act (“FLSA”) and New York Labor Law
(“NYLL”), the Parties have reached a settlement on behalf of the Plaintiff. Accordingly, the Parties
respectfully request that Your Honor approve the Agreement as submitted.

       The parties have settled this matter for a total of $35,000.00 inclusive of attorneys’ fees
and costs. Under the Agreement, Plaintiff will receive $23,450.00, and Plaintiff’s counsel will
receive one-third of the settlement amount, $11,550.00, in attorneys’ fees and costs.

        In Cheeks, the Second Circuit raised concerns with settlement agreements that contain (1)
a battery of highly restrictive confidentiality provisions, (2) overbroad release provisions, and (3)
 Case 1:16-cv-05949-SJB Document 49 Filed 01/18/19 Page 2 of 5 PageID #: 145



provisions that set attorneys’ fees at over 40%. Cheeks, 796 F.3d at 206. None of the concerns
raised in Cheeks are present in this Agreement. The Agreement will be filed publicly with the
Court as an exhibit to this letter motion, contains only a specific release relative to wage and benefit
claims under federal and state law, and does not contain a confidentiality provision or any other
restrictive provisions. Attorneys’ fees and costs amount to 33% of the total settlement amount. The
Agreement calls for the stipulated dismissal of this action with prejudice should the Court approve
of same. Accordingly, we believe the Agreement is fair and reasonable in all respects under
Cheeks.

         The Second Circuit holds that stipulated dismissals pursuant to Rule 41(a)(1)(A)(ii) of the
Federal Rules of Civil Procedure settling FLSA claims with prejudice require the approval of the
district court or the United States Department of Labor to take effect. Cheeks, 796 F.3d at 206. In
considering whether to approve an FLSA settlement, the Court should examine the following
factors: (1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement will
enable the parties to avoid anticipated burdens and expenses in establishing their respective claims
and defenses; (3) the seriousness of the litigation risks faced by the parties; (4) whether the
settlement agreement is the product of arm’s-length bargaining between experienced counsel; and
(5) the possibility of fraud or collusion. Wolinsky v. Scholastic, Inc., 900 F.Supp.2d 332, 335
(S.D.N.Y. 2012). Here, the Agreement meets all of these factors.

       Plaintiff’s range of possible recovery is approximately $45,512.46 (exclusive of liquidated
damages) and an additional $10,000.00 for record keeping violations. Of course, Plaintiff would
only be entitled to recover this sum if he prevailed on the theory that he was an employee rather
than an independent contractor. Here, Defendants vigorously disputed his status as an employee.
Given the risk that Plaintiff may not have succeeded on this theory, ultimately resulting in no
recovery, this is a reasonable settlement of his claims. Defendants also disputed the hours Plaintiff
alleged to have worked, which could have resulted in a smaller recovery.

         This settlement enables the parties to avoid the anticipated burdens and expense of further
litigation over these issues, especially when the range of possible recovery is potentially less than
the attorneys’ fees or costs either side may have to expend to pursue their claims. The next step in
this case was to file motions for summary judgment on the employee/independent contractor issue,
and then proceed to trial. Accordingly, Plaintiff is obtaining a recovery without having to go
through the time-consuming process of summary judgment and trial. The third factor set forth
above ties in with this sentiment, in that Defendants risk expending thousands upon thousands of
dollars in legal fees to defend against a claim where the recovery is limited to the extent it could
be in this case, while the Plaintiff avoids the risk of losing her own litigation costs, as well as
having to be responsible for Defendants’ litigation costs should Defendants ultimately prevail. By
settling now rather than proceeding with litigation, Plaintiff also avoids the risk of any possibility
of financial or economic hardship faced by Defendants, leading to the Plaintiff’s inability to collect
even if she prevails on his claims.

       Finally, both sides were represented by experienced counsel and settled the claims after
completing written discovery and depositions, and after attending three separate court settlement
conferences before Your Honor. This was a true arm’s length negotiation among experienced
attorneys that led to a fair and reasonable settlement.

                                                   2
 Case 1:16-cv-05949-SJB Document 49 Filed 01/18/19 Page 3 of 5 PageID #: 146




        Plaintiff’s counsel seeks approval of $11,550.00, in attorneys’ fees and costs expended on
behalf of the Plaintiff. Plaintiff’s fees and costs of $11,550.00, represent 33% of the total
settlement amount, in line with the standard 33%. In considering the reasonableness of a fee award
in FLSA cases, courts consider the following factors set forth in Goldberger: (1) the time and labor
expended by counsel; (2) the magnitude and complexities of the litigation; (3) the risk of litigation;
(4) the quality of representation; (5) the requested fee in relation to the settlement; and (6) public
policy considerations. Goldberger v. Integrated Res. Inc., 209 F.3d 43, 53-54 (2d Cir. 2000).

         Plaintiff’s counsel has devoted 305.10 hours in representing Plaintiff for a total of
$82,952.00 in fees, and an additional $4,170.89 in costs. The work conducted by Plaintiff’s counsel
in this action includes, but is not limited to: (1) due diligence on Plaintiff’s claims and research on
the company, (2) drafting and filing the complaint; (3) drafting and filing an Answer to
Defendants’ Answer with Counterclaims, Amended Answer with Counterclaims, and Second
Amended Answer with Counterclaims, (3) drafting and filing a pre-motion conference letter to
dismiss Defendants’ counterclaims, (4) attending the pre-motion conference before the District
Judge, (5) preparing and serving Rule 26 initial disclosures; (6) drafting and serving discovery
demands; (7) reviewing over 5,000 documents produced by Defendants; (8) reviewing over 2,500
documents produced by Plaintiff’s, many of which were in Hungarian and required professional
translation, (9) preparing for and participating in three court settlement conferences before
Magistrate Tiscione and Your Honor; (11) preparing extensive damage calculations that required
entry of data from Plaintiff’s journal for the six year period; (12) drafting a letter to Defendants
regarding Plaintiff’s position on the employee/independent contractor issue, and reviewing
Defendants’ letter regarding the same issue, (13) defending Plaintiff’s deposition, (14) taking the
deposition of two Defendants, (15) taking the deposition of a third party witness; (16) negotiating
a settlement agreement, (17) meetings and correspondence with the Plaintiff, which required the
use of a translator, and finally (18) drafting the instant motion for settlement approval.

        The majority of the time billed was by Associate Michele A. Moreno and Partner James E.
Murphy. Ms. Moreno billed 206.60 hours at a rate of $250.00 per hour. Ms. Moreno is a graduate
of Benjamin N. Cardozo School of Law. She has been practicing as an attorney since 2015,
exclusively in litigation of employment and wage and hour claims. Prior to joining Virginia &
Ambinder as an associate, Ms. Moreno served as a law clerk at V&A from September 2014 to
October 2015. She also interned at the City of Newark Department of Law. During law school,
Ms. Moreno participated in the Bet Tzedek Legal Services Clinic providing legal assistance to
disabled and low-income New Yorkers on a variety of civil matters. Ms. Moreno has assisted in
scores of state and federal class and collective action lawsuits.

        Mr. Murphy billed 54.70 hours at a rate of $450.00 per hour. Mr. Murphy is a graduate of
Cornell University (B.S.) and Fordham University School of Law (JD). He has been a practicing
attorney since 2005 and has principally been engaged in litigation of wage and hour claims. In
addition, Mr. Murphy advises trade unions on various issues relating to organizing activities and
the NLRA and performs work in connection with union benefit fund collection actions, has
represented management, overseeing Federal regulatory compliance, including OSHA and related
labor law compliance, for a 400 employee manufacturing firm, and has successfully argued before
the New York State Court of Appeals, and New York Appellate Divisions for the First and Second

                                                  3
 Case 1:16-cv-05949-SJB Document 49 Filed 01/18/19 Page 4 of 5 PageID #: 147



Departments. Mr. Murphy has also taught Continuing Legal Education classes in wage and hour
law at the Nassau County Bar Association.

       The remaining time billed was by paralegals and support staff, who bill at a rate of $125.00
per hour.

        V&A’s hourly rates are reasonable. “The reasonable hourly rate is the rate a paying client
would be willing to pay.” Arbor Hill Concerned Citizens Neighborhood Assn. v. County of Albany,
522 F.3d 182, 190 (2d Cir. 2007). To determine the hourly rate, a court should “attempt to
approximate the market rates prevailing in the community for similar services by lawyers of
reasonably comparable skill, experience, and reputation.” Kalloo v. Unlimited Mech. Co. of NY,
977 F. Supp. 2d 209, 212 (E.D.N.Y. 2013). Numerous courts have determined what a reasonable
client would pay for V&A to represent them in a wage and hour action if such a client had sufficient
means, including when challenged by opposing counsel. See e.g. Cohan v. Columbia Sussex
Mgmt., LLC, 2018 U.S. Dist. LEXIS 179192 (E.D.N.Y. Sept. 28, 2018) (Magistrate Judge A.
Kathleen Tomlinson approving rates of $525.00 per hour for partner Lloyd Ambinder, $395.00
per hour for senior associate Suzanne Leeds Klein, $250.00 per hour for junior associate Alison
Genova, and $100.00 to $125.00 per hour for paralegals); Sandoval et al. v. Galaxy Gen. Contr.
Corp., et al., No. 10-CV-5771 (S.D.N.Y. Aug. 23, 2013) (Judge Paul G. Gardephe approving
partner Lloyd Ambinder’s rate of $550.00 per hour, associates at $250.00 to $425.00 per hour,
new attorneys not yet admitted to practice at $200.00 per hour, and paralegals at $125.00 to
$175.00 per hour). See also Kalloo v. Unlimited Mech. Co. of NY, 977 F. Supp. 2d 209 (E.D.N.Y.
2013) (in contested fee application after successful bench trial, Judge Gershon approving
Plaintiffs’ Counsel’s voluntarily reduced billing rates of $495.00 for partners, $325.00 for
associates, and $100.00 for paralegals); McBeth, et al. v. Gabrelli Truck Sales Ltd., et al., No. 09-
CV-4112 (E.D.N.Y. 2011) ) (Judge Wexler approving hourly rates of partners at $495.00 per hour,
of counsel at $425.00 per hour, associates at $325.00 to $395.00 per hour, and paralegals at $95.00
to $150.00 per hour ); Espinoza, et al. v. 953 Associates LLC, et al., No.10-CV-5517 (S.D.N.Y.
Dec. 3, 2012) (Judge Shira A. Scheindlin approving partners at $550.00 per hour, associates at
$395.00 per hour, and paralegals at $125.00 per hour); Garcia et al. v. The Executive Club
(S.D.N.Y. 10-cv-1545) (Judge Stein approving same hourly wage rates).

        The lodestar cross-check, which compares the requested fee to the time and labor expended
by counsel, weighs in favor of approving the requested fee in this matter. Here, Plaintiff’s counsel’s
fees are 0.132times its lodestar. This is extremely reasonable considering courts within the Second
Circuit have awarded multipliers in excess of a counsel’s lodestar. See, e.g., In re Hi–Crush
Partners L.P. Sec. Litig., 2014 WL 7323417, at *18 (S.D.N.Y. 2014) (multiplier of 1.41); In re
Visa Check/Master money Antitrust Litig., 297 F.Supp.2d 503, 524 (E.D.N.Y. 2003) (multiplier of
3.5); In re Citigroup Inc. Sec. Litig., 965 F.Supp.2d. 369, 401 (S.D.N.Y. 2013) (multiplier of 2.8).

        V&A also expended $4,170.89 in out-of-pocket expenses. “Attorneys may be
compensated for reasonable out-of-pocket expenses incurred and customarily charged to their
clients, as long as they were ‘incidental and necessary to the representation’ of those clients.” In
re Indep. Energy Holdings PLC Sec. Litig., 302 F. Supp. 2d 180, 183 n.3 (S.D.N.Y. 2003) (internal
citation and quotation marks omitted). Here, V&A incurred actual expenses of $4,170.89 for



                                                  4
 Case 1:16-cv-05949-SJB Document 49 Filed 01/18/19 Page 5 of 5 PageID #: 148



costs such as court fees, service fees, legal research fees, translation fees, and court reporter fees.
These expenses were incidental and necessary to the representation of Plaintiff.

         Public policy also weighs in favor of approving the requested attorneys’ fees. The purpose
of shifting attorneys’ fees to a defendant-employer is to “encourage members of the bar to provide
legal services to those whose wage claims might otherwise be too small to justify the retention of
able, legal counsel. But for the separate provision of legal fees, many violations of the Fair Labor
Standards Act would continue unabated and uncorrected.” Sand v. Greenberg, 2010 U.S. Dist
LEXIS 1120, at *9 (S.D.N.Y. 2010).

       Defendants neither join nor oppose Plaintiff's counsel's request for approval of its fees.

       Accordingly, the parties jointly request that the Court approve of the Agreement, “so order”
the proposed stipulation of dismissal, and have it entered on the docket by the Clerk of the Court.
Thank you for your time and consideration.

                                                       Respectfully submitted,


                                                       /s/ Michele A. Moreno




                                                  5
